
	

113 HR 4981 IH: Amy and Vicky Child Pornography Victim Restitution Improvement Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4981
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Cartwright (for himself, Mr. Blumenauer, Mr. Brady of Pennsylvania, Mr. Braley of Iowa, Mrs. Brooks of Indiana, Ms. Brown of Florida, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Coffman, Mr. Cohen, Mr. Cooper, Mr. Cole, Mr. Cotton, Mr. Crowley, Mr. Cummings, Ms. DelBene, Ms. DeGette, Mr. DeFazio, Mr. DeSantis, Mr. Deutch, Ms. Eshoo, Mr. Farr, Mr. Fattah, Ms. Fudge, Mr. Garcia, Mr. Gene Green of Texas, Mr. Hastings of Florida, Mr. Hastings of Washington, Mr. Israel, Ms. Jackson Lee, Ms. Kaptur, Ms. Kuster, Mrs. Lowey, Mr. Marino, Mr. Meehan, Ms. Matsui, Mrs. McCarthy of New York, Mr. Meadows, Mr. Messer, Mr. George Miller of California, Mr. Meeks, Mr. Mullin, Mr. Neal, Mr. Nolan, Ms. Norton, Mr. Pascrell, Mr. Payne, Mr. Perry, Mr. Rangel, Mr. Reichert, Ms. Ros-Lehtinen, Mr. Ruiz, Ms. Schwartz, Ms. Shea-Porter, Ms. Slaughter, Ms. Speier, Mr. Stockman, Mr. Terry, Ms. Titus, Mr. Van Hollen, Mr. Vargas, Mr. Vela, Mr. Weber of Texas, Ms. Wilson of Florida, Mr. Yarmuth, Ms. DeLauro, Mrs. Davis of California, Mr. Jordan, Mr. Duncan of Tennessee, Mr. Bachus, Ms. Kelly of Illinois, Mr. Honda, Mr. King of New York, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 2259 of title 18, United States Code, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Amy and Vicky Child Pornography Victim Restitution Improvement Act of 2014.
		2.FindingsCongress finds the following:
			(1)The demand for child pornography harms children because it drives production, which involves severe
			 and often irreparable child sexual abuse and exploitation.
			(2)The harms caused by child pornography are more extensive than the harms caused by child sex abuse
			 alone because child pornography is a permanent record of the abuse of the
			 depicted child, and the harm to the child is exacerbated by its
			 circulation. Every viewing of child pornography is a repetition of the
			 victim's original childhood sexual abuse.
			(3)Victims suffer continuing and grievous harm as a result of knowing that a large, indeterminate
			 number of individuals have viewed and will in the future view images of
			 their childhood sexual abuse. Harms of this sort are a major reason that
			 child pornography is outlawed.
			(4)The unlawful collective conduct of every individual who reproduces, distributes, or possesses the
			 images of a victim’s childhood sexual abuse plays a part in sustaining and
			 aggravating the harms to that individual victim. Multiple actors
			 independently commit intentional crimes that combine to produce an
			 indivisible injury to a victim.
			(5)It is the intent of Congress that victims of child pornography be fully compensated for all the
			 harms resulting from each and every perpetrator who contributes to their
			 anguish.
			(6)Congress intends to adopt and hereby adopts an aggregate causation standard to address the unique
			 crime of child pornography and the unique harms caused by child
			 pornography.
			(7)Victims should not be limited to receiving restitution from defendants only for losses caused by
			 each defendant’s own offense of conviction. Courts must apply a less
			 restrictive aggregate causation standard in child pornography cases, while
			 also recognizing appropriate constitutional limits and protections for
			 defendants.
			3.Mandatory restitutionSection 2259 of title 18, United States Code, is amended—
			(1)in subsection (b), by striking paragraph (3) and inserting the following:
				
					(3)Definition
						(A)For purposes of this subsection, the term full amount of the victim's losses includes any costs incurred by the victim for—
							(i)lifetime medical services relating to physical, psychiatric, or psychological care;
							(ii)lifetime physical and occupational therapy or rehabilitation;
							(iii)necessary transportation, temporary housing, and child care expenses;
							(iv)lifetime lost income; and
							(v)attorneys’ fees, as well as other costs incurred.
							(B)For purposes of this subsection, the term full amount of the victim's losses also includes any other losses suffered by the victim, in addition to the costs listed in
			 subparagraph (A), if those losses are a proximate result of the offense.
						(C)For purposes of this subsection, the term full amount of the victim's losses also includes any losses suffered by the victim from any sexual act or sexual conduct (as those
			 terms are defined in section 2246) in preparation for or during the
			 production of child pornography depicting the victim involved in the
			 offense.;
			(2)by redesignating subsection (c) as subsection (d);
			(3)by inserting after subsection (b) the following:
				
					(c)Determining restitution
						(1)Harmed by one defendantIf the victim was harmed as a result of the commission of an offense under section 2251, 2251A,
			 2252, 2252A, or 2260 by 1 defendant, the court shall determine the full
			 amount of the victim's losses caused by the defendant and enter an order
			 of restitution for an amount that is not less than the full amount of the
			 victim's losses.
						(2)Harmed by more than one defendantIf the victim was harmed as a result of offenses under section 2251, 2251A, 2252, 2252A, or 2260 by
			 more than 1 person, regardless of whether the persons have been charged,
			 prosecuted, or convicted in any Federal or State court of competent
			 jurisdiction within the United States, the court shall determine the full
			 amount of the victim’s losses caused by all such persons, or reasonably
			 expected to be caused by such persons, and enter an order of restitution
			 against the defendant in favor of the victim for—
							(A)the full amount of the victim's losses; or
							(B)an amount that is not more than the amount described in subparagraph (A) and not less than—
								(i)$250,000 for any offense or offenses under section 2251(a), 2251(b), 2251(c), 2251A, 2252A(g), or
			 2260(a);
								(ii)$150,000 for any offense or offenses under section 2251(d), 2252(a)(1), 2252(a)(2), 2252(a)(3),
			 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2252A(a)(6),
			 2252A(a)(7), or 2260(b); or
								(iii)$25,000 for any offense or offenses under section 2252(a)(4) or 2252A(a)(5).
								(3)Maximum amount of restitutionNo order of restitution issued under this section may exceed the full amount of the victim's
			 losses.
						(4)Joint and several liabilityEach defendant against whom an order of restitution is issued under paragraph (2)(A) shall be
			 jointly and severally liable to the victim with all other defendants
			 against whom an order of restitution is issued under paragraph (2)(A) in
			 favor of such victim.
						(5)ContributionEach defendant who is ordered to pay restitution under paragraph (2)(A), and has made full payment
			 to the victim equal to or exceeding the statutory minimum amount described
			 in paragraph (2)(B), may recover contribution from any defendant who is
			 also ordered to pay restitution under paragraph (2)(A). Such claims shall
			 be brought in accordance with this section and the Federal Rules of Civil
			 Procedure. In resolving contribution claims, the court may allocate
			 payments among liable parties using such equitable factors as the court
			 determines are appropriate so long as no payments to victims are reduced
			 or delayed. No action for contribution may be commenced more than 5 years
			 after the date on which the defendant seeking contribution was ordered to
			 pay restitution under this section.;
			(4)in subsection (d), as redesignated, by striking a commission of a crime under this chapter, and inserting or by the commission of (i) an offense under this chapter or (ii) a series of offenses under this
			 chapter committed by the defendant and other persons causing aggregated
			 losses,; and
			(5)by adding at the end the following:
				
					(e)ReportNot later than 1 year after the date of enactment of the Amy and Vicky Child Pornography Victim Restitution Improvement Act of 2014, the Attorney General shall submit to Congress a report on the progress, if any, of the Department
			 of Justice in obtaining restitution for victims of any offense under
			 section 2251, 2251A, 2252, 2252A, or 2260..
			
